[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            DEC 07, 2007
                             No. 07-12907                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 06-00206-CV-5-RS-EMT

ADEKUNLE B. OJELADE,


                                                           Plaintiff-Appellant,

                                  versus

WILLIAM BUSTER COLEMAN,
LMHC Executive Director,
CHILDREN'S HOME SOCIETY,
Emerald Coast Division,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (December 7, 2007)

Before BIRCH, DUBINA and WILSON, Circuit Judges.
PER CURIAM:

      Adekunle Ojelade, proceeding pro se, appeals the district court’s dismissal

of his employment discrimination complaint for failure to effectuate service.

Ojelade filed the complaint against his former employer, William Coleman, the

director of Children’s Home Society (“CHS”), and CHS, alleging disability

discrimination, failure to accommodate his disability, disparate treatment, hostile

work environment, and retaliation. On appeal, Ojelade argues that the district

court’s dismissal, pursuant to Fed. R. Civ. P. 4(m), was improper because he

formally served process on both defendants though the United States Postal

Service (“USPS”).

      We review the dismissal of a complaint without prejudice for failure to

timely serve a defendant under Rule 4(m) for an abuse of discretion. Lepone-

Dempsey v. Carroll County Comm'rs, 476 F.3d 1277, 1280 (11th Cir. 2007). Rule

4(m) states that:

      If service of the summons and complaint is not made upon a
      defendant within 120 days after the filing of the complaint, the court,
      upon motion or on its own initiative after notice to the plaintiff, shall
      dismiss the action without prejudice as to that defendant or direct that
      service be effected within a specified time; provided that if the
      plaintiff shows good cause for the failure, the court shall extend the
      time for service for an appropriate period.

Fed. R. Civ. P. 4(m).



                                          2
         Rule 4(c)(2) provides, in relevant part that, “[s]ervice may be effected by

any person who is not a party and who is at least 18 years of age.” Fed. R. Civ. P.

4(c)(2). Additionally, Rule 4(e) provides that service may be effected upon an

individual: “(1) pursuant to the law of the state in which the district court is located

. . .; or (2) by delivering a copy of the summons and of the complaint to the

individual personally or by leaving copies thereof at the individual’s dwelling

house . . . or by delivering a copy of the summons and of the complaint to an agent

authorized by appointment or by law to receive service of process.” Fed. R. Civ. P.

4(e). Florida law provides that process shall be served by the sheriff or by a

“special process server appointed by the sheriff.” Fla. Stat. § 48.021; See Space

Coast Credit Union v. The First, F.A., 467 So. 2d 737, 739 (Fla. Dist. Ct. App.

1985).

         As an alternative to formal service on an individual defendant, a plaintiff

may notify the defendant by mail of the commencement of a civil action and

request that party to waive formal service. Fed. R. Civ. P. 4(d)(2). If the defendant

fails to respond to service by mail, however, the plaintiff must effect personal

service pursuant to Rule 4(e). Lepone-Dempsey, 476 F.3d at 1281 (citing Mfrs.

Hanover Trust Co. v. Ponsoldt, 51 F.3d 938, 940 (11th Cir. 1995)).

         Ojelade was instructed by the court numerous times on the methods



                                             3
available for serving process on the defendants. The court explicitly advised

Ojelade that sending summonses via USPS was insufficient service. The court also

gave Ojelade two extensions of time: a 20-day extension, then a 30-day extension.

Ojelade did not properly effect service on either defendant during the time allotted,

despite the court’s instructions and two extensions of time. Ojelade failed to enlist

“any person who is not a party and who is at least 18 years of age” to deliver a

copy of the summons and complaint to Coleman, and his use of USPS was not a

proper substitute because USPS was not a natural person and cannot effect service.

See Fed. R. Civ. P. 4(c)(2). Similarly, Ojelade did not serve process on CHS

because he did not enlist someone over the age of 18 to effect service on a proper

officer or agent of CHS, and USPS was not a proper substitute. Therefore, the

district court did not abuse its discretion in sua sponte dismissing the case under

Rule 4(m) because Ojelade did not follow the requirements of Rule 4. See, e.g.,

Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (per curiam) (affirming

the dismissal of a pro se litigant’s claims for failing to meet the explicit

requirements of Rule 4). Accordingly, we affirm.

      AFFIRMED.




                                            4